COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Helwig Van Der Grinten, James W. Dalton and Anis Hussain v. City
                          of Sugarland, Joe R. Zimmerman, Doug Brinkley and Allen Bogard

Appellate case number:    01-17-00626-CV

Trial court case number: 17-DCV-238872

Trial court:              434th District Court of Fort Bend County

       In response to appellants’ motion to abate, this Court issued an order abating the appeal
pending the Texas Supreme Court’s ruling on the appeal and rehearing in Garcia v. City of Willis,
No. 17-0713, 2019 WL 1967140 (Tex. 2019). Because the Garcia case is now final, appellee filed
an agreed motion to file supplemental briefing concerning the Garcia case.
        The abatement is lifted and the appeal is reinstated on the active docket. The motion to
file supplemental briefing is granted. Appellants’ supplemental brief shall be filed within 20 days
of the date of this order. Appellee may file a supplemental brief within 20 days of the date
appellants file their supplemental brief.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Peter Kelly____
                    Acting individually  Acting for the Court


Date: ___November 19, 2019___